On Application for Rehearing.
PER CURIAM.
We have carefully considered the application for rehearing filed on behalf of the plaintiff-appellant and finding no error it is refused.
We have also carefully considered the application for rehearing filed on behalf of the defendant-appellee in which it complains of the judgment of this court in awarding the plaintiff his salary of $714 with interest during the period of his suspension and as authority cites the case of Reed v. Orleans Parish School Board, 21 So.2d 895, decided by the Orleans (now Fourth) Circuit Court of Appeal with Judge, now Justice, McCaleb, as the organ of the court. This case was not cited heretofore.
We now believe that the case is controlling and is correct in its holding that where it is found that the action of the School Board in suspending the plaintiff was just and proper, the plaintiff cannot recover salary during such suspension. In this case we have held that the suspension and discharge, after hearing, of the plaintiff was justified. In such a case plaintiff cannot recover any salary during the period of suspension.
We were in error in awarding any judgment for the plaintiff for any salary during the period of his suspension, and our prior judgment is amended by annulling and setting aside this portion of said judgment and, accordingly, it is now the judgment of this court that plaintiff’s suit be dismissed at his cost.
*254In view of the amendment of our original judgment, the plaintiff is granted the right to apply for a rehearing should he so desire.
Judgment affirmed.